DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
This Office Action is in response to the Claims set filed 01/19/2021.  Claims 1, 3, 9-13, and 15-19 have been amended. No claims have been added or canceled. Claims 1-20 are still pending in the current application. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the method comprises the step of measure a total conductance during a cardiac cycle using the first detection electrode and the second electrode, the conductance including a parallel conductance and indicative of conductance of a heart wall, conductance of a ventricle adjacent to the heart wall, and conductance within the pericardial space, and generating an efficiency model of the heart from the total conductance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/               Examiner, Art Unit 3792                                                                                                                                                                                         
/WILLIAM J LEVICKY/               Primary Examiner, Art Unit 3792